DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-6, 8, 9, 11, 16, and 21 have been canceled. Therefore, claims 1, 2, 7, 10, 12-15, 17-20 and 22-31  are currently pending in this application. 

Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Cory Poker, August 02, 2022
The application has been amended as follows: 

1-     In claim 1, page 3, lines 6-10, in regards to the paragraph that have the definition of variable R10, please replace the paragraph with the following: 
---- R10 is selected from optionally substituted alkyl, optionally substituted cycloalkyl, optionally substituted cycloalkyl-alkyl, optionally substituted arylalkyl, optionally substituted aryl, optionally substituted branched alkyl, optionally substituted heterocycloalkyl, (CH2)vCOR14, CH2CHR15COR16, CH2R17 and optionally substituted thioalkyl wherein the substituents attached to the S atom of the thioalkyl are optionally substituted alkyl, where v = 1 to 3; ----
2-    In claim 7, page 5, lines 4-8, in regards to the paragraph that have the definition of variable R10, please replace the paragraph with the following: 
---- R10 is selected from optionally substituted alkyl, optionally substituted cycloalkyl, optionally substituted cycloalkyl-alkyl, optionally substituted arylalkyl, optionally substituted aryl, optionally substituted branched alkyl, optionally substituted heterocycloalkyl, (CH2)vCOR14, CH2CHR15COR16, CH2R17 and optionally substituted thioalkyl wherein the substituents attached to the S atom of the thioalkyl are optionally substituted alkyl, where v = 1 to 3; ----
3-      In claim 7, page 5, line 16, at the end of the line, please, delete “ ;” and insert --- . -----
4-   In claim 7, page 5, please, delete the last paragraph of the claim (lines 17-21)
5-   Delete claims 18 - 20.

Reasons for Allowance

The remarks and amendments filed on May 25, 2022 were fully considered and entered into the application.
 In regards to the Improper Markush rejection of claims  obviousness-type double patenting rejection of claims 1-5, 7, 10, 12-15, and 21-27 the rejection, is withdrawn in view of the amendment filed on May 23, 2022. 
In regards to the 35 U.S.C. 112 (b) rejection of claims 2, 3 and 15 as being indefinite, the rejection, is withdrawn in view of the amendment filed on May 23, 2022. 
In regards to the objections to claims of claims 2, 3 and 15 as being indefinite, the rejection, is withdrawn in view of the amendment filed on May 23, 2022. 
 Therefore, claims 1, 2, 7, 10, 12-15, 17 and 22-31 are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kamal A Saeed whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-F 7:00 AM- 4:30 PM.
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626